Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant argued:  Kulkarni does not teach universal-query adapter.
Examiner believes Kulkarni “the custom adapters associated with a query builder framework” [0002] reads on claimed “universal-query adapter”
Applicant argued:  Kulkarni does not teach syntax tree. 
Examiner response: MUNKES is relied upon to teach syntax tree (node in the query graph [0022]) and validity (i.e. verify the semantical correctness ([0159]).
Applicant argued:  Kulkarni does not teach sub-elements.
 Examiner response: (node in the query graph MUNKES [0022]) and “sub query “ in MUNKES [0069] teaches sub-elements. 
Applicant argued:  Kulkarni does not teach "semantic providers".
Examiner response: "semantic providers" is taught at MUNKES [0015])”semantics of the respective modelling language” , [0092]) “semantics”,  table  120, [0139] and  [0159].
Applicant argued:  Kulkarni does not teach "translation”.
Examiner response: Kulkarni [0008]-[0011]  “query translation” “metadata translation” teaches "translation”.
Applicant argued:  Kulkarni does not teach "universal-query-language abstract syntax tree” is different from “syntax tree” and  “until the Examiner has read and understood the current application and interpreted this phrase consistently with the explanation of the phrase contained in the current application”.
	Examiner response: The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
To expedite the process of examination Examiner requests that all future correspondences in regard to overcoming prior art rejections or other issues (e.g. amendments, 35 U.S.C. 112, objections and the like) set forth by the Examiner that Applicants provide and link to the most specific page and line numbers of the disclosure where the best support is found (see 35 U.S.C. 132).
	If applicant wants claim language to have specific meaning, applicant should amend the claim and claim it specially. 
	Kulkarni teaches adapter in abstract, [0002], [00080-[0011] , the difference between applicant argued universal adapter over adapter is patentably undistinguishable. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kulkarni 20190370369 in view of MUNKES et al. 20140129583.

As to claim 1, Kulkarni discloses a universal-query adapter that provides, to users and clients, a universal-query-language interface through which the users and clients access management applications and/or services that provide management services for a cloud-computing facility, the universal-query adapter implemented on one or more computer systems (fig. 2) and comprising: 
the universal-query interface (fig. 2); 
query-processing logic that generates a universal-query-language abstract syntax tree (i.e. parsing the metadata and reconstructing the specific query [0025]) corresponding to a query input through the universal-query interface (fig. 2); and 
an interface to management-application-or-service-specific adaptors (fig. 2), including 
an interface to service adapters, each service adapter associated with a management application or service, through which the universal-query adapter schedules execution of native queries by associated management applications and/or services and receives responses from execution of the translated queries (i.e. adapter, [0008]-[0009]), 
an interface to semantic providers, each semantic provider associated with a management application or service (i.e. parsing the metadata and reconstructing the specific query [0025]), through which the query-processing logic obtains indications, and semantic information for, query elements and constructs ([0025]), and 
an interface to translators, each translator associated with a management application or service, through which the universal-query adapter requests translation of universal-query-language abstract syntax to native queries (i.e. translation. [0030]). 
Kulkarni does not explicitly teach syntax tree. (note: examiner believes Kulkarni inherently teach “syntax tree” in the process of paring, for clarity purpose, examiner is introducing a secondary reference to more clear show the process) and  validity (note: examiner believes Kulkarni inherently teach “validity” in the process of paring, for clarity purpose, examiner is introducing a secondary reference to more clear show the process).
MUNKES teaches syntax tree (node in the query graph [0022] [0069]) and validity (i.e. verify the semantical correctness ([0159]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Kulkarni by the teaching of MUNKES to include syntax tree and validity with the motivation to provide better translation of query as taught by MUNKES ([0027]).

As to claim 2, Kulkarni as modified teaches a universal-query adapter of claim 1 wherein 
the query-processing logic transmits an element of a universal-query-language query to a semantic provider through the interface to semantic providers and receives, from the semantic provider, an indication of whether or not the element is a valid native-query element and additional semantic information related to the element (Kulkarni.  Fig. 2)

As to claim 3, Kulkarni as modified teaches a universal-query adapter of claim 2 wherein 
the query-processing logic additionally transmits a query context for the element to the sematic provider, the query context comprising a portion of an abstract syntax tree containing the element or related abstract-syntax-tree nodes (i.e. partial. MUNKES [0019]). 

As to claim 4, Kulkarni as modified teaches a universal-query adapter of claim 2 wherein 
the additional semantic information includes one or more of: related elements, details of how the element is stored and accessed by the associated management application or service, descriptions of the meaning of the elements, indications of identifiers used for the element, and sub-queries or stored procedures that can be used to access the element (Kulkarni fig. 2). 

As to claim 5, Kulkarni as modified teaches a universal-query adapter of claim 2 wherein 
the universal-query adapter or the semantic provider calls a resource-name-and-attribute correlation service to translate the universal-query-language portions of the input query corresponding to verifiable elements into a native form used by the management application or service associated with the semantic provider (Kulkarni [0030] [0053]). 

As to claim 6, Kulkarni as modified teaches a universal-query adapter of claim 1 wherein 
the universal-query adapter transmits an abstract syntax tree and additional semantic information received from semantic providers with respect to elements of the abstract syntax tree to a translator through the interface to translators and receives, from the translator, a native query that can be executed by a management application or service (Kulkarni [0030] [0053]). 

As to claim 7, Kulkarni as modified teaches a universal-query adapter of claim 1 wherein 
the universal-query adapter transmits a native query and information with regard to execution scheduling and return of response data to the universal-query adapter to a service adaptor through the interface to service adapters, the management application or service associated with the service adaptor executes the query to generate response data, and the management application or service information supplied by the universal-query adapter to transmit the response data to the universal-query adapter (Kulkarni [0030] [0053] fig. 2, items 204-210  ). 

As to claim 8, Kulkarni as modified teaches a universal-query adapter of claim 1 wherein 
the universal-query adapter further comprises query completion logic that provides a display of possible complete query terms to a user through the universal-query interface while the user inputs the term, allowing the user to select one of the displayed possible complete query terms rather than finish inputting the term (Kulkarni fig. 2, item 252). 

As to claim 9, Kulkarni as modified teaches a universal-query adapter of claim 7 wherein 
the query completion logic transmits a partially input element of a universal-query-language query to a semantic provider through the interface to semantic providers and receives, from the semantic provider, a list of possible complete elements. (i.e. partial. MUNKES [0019]). 
  
As to claim 10, Kulkarni as modified teaches a universal-query adapter of claim 8 wherein
the query completion logic additionally transmits a query context for the partially input element to the semantic provider (Kulkarni fig. 2). 

As to claims 11-19, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153